 UNIVERSITY NURSING HOME263University Nursing Home, Inc. IandLocal 1, Amer-ican Federation of State, County&Municipal Em-ployees,AFL-CIO,Petitioner and California As-sociation of Nursing Homes, Sanitariums, RestHomes and Homes for the Aged,Inc.; Butte Medi-calProperties,d/b/aMedical Center Hospital;United Hospital Association;Southern CaliforniaNursing Home Association;Building Service Em-ployees International Union;American Federationof Labor and Congress of Industrial Organiza-tions;American Nurses'Association;AmericanNursing Home Association;National Federation ofLicensed PracticalNurses;Bay District JointCouncil of Building Service Employees; JosephSylvestri,Esq.;CaliforniaHospital Association;California Nurses' Association, Intervenors.2 Case5-RC-5330November 16, 1967DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Maurice J.Nelligan, Jr., of the National Labor RelationsBoard.Following the hearing and pursuant to Section102.67 of the National Labor Relations BoardRules and Regulations, by direction of the RegionalDirector for Region 5, the case was transferred tothe Board for decision.3 Briefs have been filed byCalifornia Association of Nursing Homes, Sanitari-ums, Rest Homes and Homes for the Aged, Inc.and the Southern California Association of NursingHomes (a combined brief), the American Nurses'Association, the New York State Nurses' Associa-tion, the Building Service Employees' InternationalUnion, and the American Federation of Labor andCongress of Industrial Organizations.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer, a New York corporation, islocated at Wheaton, Maryland, where it is engagedintheoperation of a proprietary, or private,licensed 150-bed nursing home offering skillednursing care to patients classified by the Employeras ambulatory alert, intensive nursing, and dis-oriented. Its medical staff consists,inter alia,ofthree physicians, a dentist, and two podiatrists.Forty to fifty percent of its patients are drawn fromthe State of Maryland; the remaining fifty to sixtypercentof its patients are from Colorado,Delaware, theDistrictofColumbia,Mas-sachusetts, New Jersey, New York, and Ohio. Itspatients, 95 percent of whom are 65 years of age orolder, reside with the Employer for lengths of timevarying from weeks to months, and longer.The Employer's gross annual revenues for itsfiscalyearwhich ended on June 30, 1966,amounted to $550,000, including $3,200 in monthlyreceipts from various medical insurance plans. Dur-ing the past 12 months, the Employer has expendedin excess of $120,000 for out-of-State purchases ofgoods, supplies, and services.The Employer does not seriously contest theBoard's discretionary authority to assert jurisdic-tion over its operation, but, rather, is "leaving up tothe Board whether or not [it] is going to assume ju-risdiction in this case." Certain employer associa-tions which have intervened, however, relying onFlatbush General Hospital,126 NLRB 144, urgethe Board to decline to assert its discretionary ju-risdiction over the Employer and over proprietarynursing homes and related facilities as an industry,contending that the Employer's operation is atypi-cal, and that operations of these facilities in generaldo not affect commerce substantially enough towarrant the exercise of the Board's jurisdiction. Wedo not agree.As to the Employer's operation, the record showsthat it is located several miles distant from the Dis-trict of Columbia and that, within the precedingyear, it has made out-of-State purchases in excessof $120,000. Those seeking to dissuade the Boardfrom asserting jurisdiction contend, in effect, thatthe Employer's operation "is not typical of nursinghomes in the United States" because its location isconducive to drawing patients from many States.Nursing home facilities, they assert, are generallylocal as to patients and constitute a type of activityoverwhich the Board, in theFlatbushcase,declined to assert its discretionary jurisdiction. Asindicated below,Flatbushhas been overruled.Moreover, in matters of jurisdiction, it is immaterialwhether an enterprise is physically located near aState border or deep within a State. We note alsothat these parties do not contend that the Em-ployer's operation is not involved in interstate com-merce or that its out-of-State purchases are not ofa sufficient magnitude to substantially affect com-merce under standards we have applied in cases in-volving other industries where we have assertedju-risdiction.The name of the Employer appears as amended at the hearing.tAll organizations having a substantial interest with regard to the pol-icy issue of whether the Board should assert jurisdiction over proprietarynursinghomes were invited to participate at the hearing and file briefs In-tervenors have intervened on this basis The Retail, Wholesale & Depart-ment Store Union and the New York State Nurses' Association did notintervene, but were permitted to file briefs3On October 20, 1966, subsequent to the close of the hearing and thetransfer of the case to the Board, the Employer and the Petitioner ex-ecuted a document entitled "Stipulations" in which they stipulated, in ef-fect, that a question concerning representation exists and that there is nohistory of collective bargaining for employees of the Employer, andmoved that the said "Stipulation" be incorporated into and made part ofthe record On October 28, 1966, the Board granted the motion168 NLRB No. 53 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the recently decidedButteMedical Proper-ties4 case, the Board. after carefully reexamining ona full record the operations of proprietary hospitalsand their impact on commerce, overruled its earlierdecision inFlatbushwherein the Board haddeclined to assert jurisdiction over such proprietaryhospitals.Our reappraisal in theButtecase of theoperations of those institutions demonstrated boththe ever increasing substantiality of the impact ex-erted on commerce by those health care facilitiesand the need for national and uniform regulation oflabor relations in that area. The conclusions wereached with regard to the operations of proprietaryhospitals apply with equal force to the operations ofproprietary nursing homes providing skilled healthcare and convalescent services.A composite picture of the entire nursing homeindustry shows that there are approximately 20,000public and private, including nonprofit, nursinghomes and, related facilities in the United States,and that the number of persons now being cared forin such facilities add up to 1 to 2 percent of the Na-tion's population. The United States Public HealthService estimates that by 1970, 85 percent of the pa-tients in these facilities will be at least 65 years ofage, that a 65-year old male person will have afurther life expectancy of 13.7 years, and a femaleof 16.6, and that, by that time, there will be 20 mil-lionAmericans 65 years of age or older.5 In orderto cope with the burgeoning demand for such facili-ties, an estimated 300,000 additional nursing homebeds costing in excess of $1.5 billion have beenadded in the United States during the last 5 or sixyears,6 raising the total number of such beds to835,000. The economic impact generated by thesefacilities can be measured by the gross national ex-penditures for nursing home care which in 1950,amounted to $142 million, and which, by 1965, hadincreased 754 percent to $1.2 billion.7Proprietarynursinghomes and related facilitiesof the kind here under consideration account forover 18,000 of the total 20,000-odd public andprivate facilities comprising the entire industry inthishealth care field. Their primary function,generally speaking, is to provide skilled con-valescent and health care services, supplementingthe functions of the short-term proprietary hospitalswhich offer acute medical and surgical services.The operations of the health care facilities hereunder consideration correspond in this broad pur-pose to those of proprietary hospitals in that bothare intimately connected with the public health andwelfare of the Nation. The business aspects of theoperations of nursing homes are akin to those of4Butte Medical Properties, d/b/a Medical Center Hospital,168 NLRB2665Nursing Homes and Related Facilities Fact Book,United States De-partment of Health, Education, and Welfare, Public Health Service Publi-cationNo 930-F, February 1963proprietary hospitals and affect commerce in sub-stantially the same manner. Unregulated labordisputes involving nursing homes, no less thanthose involving proprietary hospitals, would exertor tend to exert a wholly undesirable effect on in-terstate commerce as well as on the national wel-fare.Therefore, inasmuch as we have already deter-mined in theButtecase that the operations ofproprietary hospitals substantially affect commerceand that it will effectuate the policies of the Act toassert jurisdiction over such hospitals, and becausethe operations of nursing homes and related facili-tiesareanalogous to the operations of suchhospitals and also substantially affect commerce inmuch the same manner, we find, for all of thereasons set forth inButte,that it will effectuate thepolicies of the Act to assert jursidiction over theEmployer as well as over proprietary nursinghomes and related facilities that provide skillednursing health care and convalescent services. Theinterests of orderly and effective administration ofour national policy require that our assertion of ju-risdiction embrace even those few States whichhave legislated labor relations procedures andremedies in the health care field.In the exercise of our discretionary authority,however, we need not assert jurisdiction in all casesinvolving these facilities.8 We find that it will effec-tuate the policies of the Act to limit our exercise ofjursidiction to those cases involving proprietarynursing homes and related facilities providingskilled nursing health care, and convalescent ser-vices,where the Employer involved receives atleast $100,000 in gross revenues per annum. On thebasis of such information as is available to us and ashas been brought to our attention in the briefs of theparties, we are satisfied that application of this stan-dard will provide effective coverage over a signifi-cant portion of the nursing home industry to a sub-stantially like extent that the $250,000 grossrevenue standard provides coverage over a signifi-cant portion of the proprietary hospital industry.Were we to set a $250,000 gross revenue standardfor the nursing home industry, it would confine ourasserted jursidiction to a segment of that industry sosmall as to have little constructive impact on thelabor relations of the industry as a whole, therebyfailing to effectuate our policy determination to ex-tend the benefits and protections of the Act to em-ployers, employees, and labor organizations in thisindustry to the fullest extent possible without undu-ly burdening the Board's processes, its workload, orits budgetary limitations.6American Nursing Home Association, "Fact Sheet NoV, July 15,1966'SocialSecurity Bulletin,January 1966"Office EmployeesInternationalUnion, Local No 11 v N L R B ,353 U S 313,318. UNIVERSITY NURSING HOMEAccordingly, as the Employer herein receives inexcess of $100,000 gross revenues per annum, wefind that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.Petitioner seeks to represent 41 of the Em-ployer's 51 employees in a unit composed of all em-ployees of the Employer employed at its UniversityNursing Home, 901 Arcola Avenue, Wheaton,Maryland, excluding guards, professional em-ployees, managerial employees, and supervisors asdefined in the Act. The Employer and Petitioner arein complete agreement as to the unit sought exceptthat the Employer would exclude its one licensedpractical nurse on the ground that his employee isa professional employee.The licensed practical nurse in issue, LoisParker, was licensed by the State of Maryland afterhaving attended an accredited State-sponsored vo-cational school for a period of 9 to 12 months. Sheworks 40 hours weekly and is paid at an hourly rateof $2. She works on the second shift (3 to 11 p.m.)and is the nurse in charge of one of the three wingsof which the Employer's home is comprised. She9An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 5 within 7 days after the date of this Decision andDirection of Election. The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall be265supervises the work of three nurses' aides and oneorderly in the performance of tasks of changing bedlinens,bathing, feeding, massaging, and otherwisecaring for patients in accordance with physicians'instructions. Parker also participates in these activi-ties in cases of emergency, as do registered nurses.'She also carries out such orders and treatments aspatients'doctorsmay prescribe, including thechanging of dressings and the giving of medicaldosages in both liquid and capsule form. Unlike re-gistered nurses, however, Parker does not give in-jections to patients.As a charge nurse, Parkerreviews patients' charts to make certain that theproper medications and diet have been and arebeing given, and observes and reports symptoms, ifany, to the head registered nurse. We find that thelicensed practical nurse is a supervisor within themeaning of the Act, and shall exclude her from theunit.Accordingly,we find that the following em-ployees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:All employees of the Employer employed at itsWheaton,Maryland, location, excluding guards,professional employees, managerial employees, andsupervisors as defined in the Act.[Direction of Election 9 omitted from publica-tion.]granted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc., 156 NLRB 1236.